 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    KENNETH LEE TAYLOR,                               No. 2: 19-cv-0450 TLN KJN P
12                       Plaintiff,
13           v.                                         ORDER
14    KUERSTON, et al.,
15                       Defendants.
16

17          On November 26, 2019, the parties submitted a proposed stipulation. Pursuant to the

18   stipulation, IT IS HEREBY ORDERED that the last day to file and serve dispositive motions is

19   extended, by twenty days, to December 26, 2019; the last day to file and serve oppositions to

20   dispositive motions is extended to January 9, 2020; the last day to file and serve replies in support

21   of dispositive motions is extended to January 22, 2020; all dispositive motions shall be heard on

22   or before January 30, 2020. All other provisions of the scheduling order remain the same.

23   Dated: December 12, 2019

24

25

26
     Tay450.stip(3)
27

28
                                                        1
